Title: From Alexander Hamilton to Peyton Short, [1 December 1789]
From: Hamilton, Alexander
To: Short, Peyton


[Treasury Department, December 1, 1789. In his “Memd. Book begun the 6th March 1792,” Short stated: “Wrote a Letter in Ansr. to one recd. from the Secy of the Treasy. of the U. S. acquainting him with my resignation & desiring him to acquaint the President therewith, provided he has not recd. my letter to him, to the same effect. The above Letter from the Secy. of the Treasy. dated ‘Treasury Departmt. Decr. 1st. 1789.’” Letter not found.]
